DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “…a lower-bearing radius of the lower spherical bearing is determined so that…” in line 14. While parameters are recited for what is determined about a lower-bearing radius, there is no recitation of any structure of the claimed mechanism based on the determination. In other words, the determination of a radius as claimed appears to be a mental step which does not limit the structure of the claimed coupling mechanism. There is no recitation that the claimed lower-bearing has the determined radius, making it unclear what structure is imparted by the claimed limitation. For the purposes of this examination, the above-quoted portion of the claim will be interpreted as “…the lower spherical bearing has a lower-bearing radius such that…” as this appears to be applicant’s intent. 
Claims 2 and 5-6 are rejected as indefinite due to their dependency upon rejected claim 1.
Claim 2 recites “…an upper-bearing radius of the upper spherical bearing is determined so that…” and is rejected for substantially similar reasons as claim 1 described above.
Regarding claims 1-4, the claims define “lower-restoring torque” and “upper-restoring torque” being a sum of the torque caused by polishing pad friction and friction between particular bearing surfaces. The claims recite these restoring torques to be equal to or less than 0. However, the claims provide no frame of reference for positive or negative values. Is the torque generated by the polishing pad friction positive or negative? Is the bearing torque positive or negative? The claim as written leaves the frame of reference open for interpretation such that any chosen radius could potentially result in a restoring torque “equal to or less than 0” by arbitrarily choosing a frame of reference which satisfies this limitation. This makes the scope of the claims unclear. It appears that this limitation may be clarified by reciting a magnitude of one of these torques to be greater than or equal to the other if this is applicant’s intent. For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Claims 5-6 are rejected as indefinite due to their dependency upon rejected claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Each of claims 3 and 4 recites a single method step of “determining” a radius so that a sum of torques in a system is equal to or less than 0. In both claims 3 and 4, the step of “determining” is a mental process that can be performed in the human mind or with the aid of pen and paper. For example, the act of “determining” a radius seems to merely encompass estimating or observing a dimension, which is considered a mental process under the 2019 PEG. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea.” (MPEP 2106.04(a)(2)III.) Therefore, each of claims 3 and 4 recites an abstract idea. 
This judicial exception is not integrated into a practical application because there are no additional elements in claims 3 and 4 that integrate the above-identified abstract idea into a practical application thereof. Claims 3 and 4 recites no additional elements. Although the preambles of these claims describe a structure of a coupling mechanism with upper and lower spherical bearings, these spherical bearings are not positively claimed and thus not construed as additional elements in claim 3 or claim 4. Nonetheless, even if these spherical bearings were construed as additional elements, these bearings only generally link the use of the judicial exception to a particular technological environment or field of use and do not improve the functioning of a computer or any other technology or technical field. Further, the above-identified bearings do not apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  For at least these reasons, the abstract idea identified above in claims 3 and 4 is not integrated into a practical application under 2019 PEG.
Claims 3 and 4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 3 and 4 do not recite any additional elements. As discussed above, the coupling mechanism with upper and lower spherical bearings is not construed as additional elements in claims 3 and 4. Even if the coupling mechanism and bearings were construed additional elements, this mechanism and bearings do not add meaningful limitations to the claimed method and do not provide significantly more. Specifically, when viewed individually, the above-identified additional elements in claim 3 (and dependent claim 4) do not add significantly more because they are simply an attempt to generally link the abstract idea to a particular technological environment. There is no improvement in this technical field, as there is no actual implementation of the claimed abstract “determining” step into the technical field. There is no particular machine or particular transformation that occurs as a result of carrying out the abstract idea (e.g., mental process) discussed above (see MPEP 2106.05(b)-2106.05(c)). As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. Therefore, claims 3 and 4 contain no additional elements that, when viewed as whole, provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Thus, none of claims 3-4 amounts to significantly more than the abstract idea itself.  
Accordingly, claims 3-4 are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to one or more abstract ideas.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinozaki (US 2016/0256976, cited by applicant).
Regarding claim 1, Shinozaki discloses a coupling mechanism for tiltably coupling a rotating body to be pressed against a polishing pad to a drive shaft, comprising: an upper spherical bearing (52) and a lower spherical bearing (55) disposed between the drive shaft (23) and the rotating body (7), wherein the upper spherical bearing has a first concave contact surface (53a) and a second convex contact surface (54a) which is in contact with the first concave contact surface (fig 3; [0084]), the lower spherical bearing has a third concave contact surface (56c) and a fourth convex contact surface (57a) which is in contact with the third concave contact surface (fig 3; [0085]), the first concave contact surface and the second convex contact surface are located above the third concave contact surface and the fourth convex contact surface (as shown in fig 3), the first concave contact surface, the second convex contact surface, the third concave contact surface, and the fourth convex contact surface are arranged concentrically ([0088]), the lower spherical bearing having a lower-bearing radius such that a lower-restoring torque is equal to or less than 0 ([0088]; [0090]; “moment is 0 when the distance h from the bottom end surface of the dresser 7 to the rotational center CP is 0”), and the lower-restoring torque is the sum of a rotating-body friction torque generated in the rotating body due to a rotating-body frictional force between the polishing pad and the rotating body, and a lower-bearing friction torque generated in the rotating body due to a frictional force between the third concave contact surface and the fourth convex contact surface (as there is no torque generated from the polishing pad friction, there is no restoring frictional torque from the bearing; 0+0=0).
Regarding claim 2, Shinozaki further discloses the upper spherical bearing having an upper-bearing radius such that an upper-restoring torque is equal to or less than 0 ([0088]; [0090]; “moment is 0 when the distance h from the bottom end surface of the dresser 7 to the rotational center CP is 0”), and the upper-restoring torque is the sum of the rotating-body friction torque and an upper-bearing friction torque generated in the rotating body due to a frictional force between the first concave contact surface and the second convex contact surface (as there is no torque generated from the polishing pad friction, there is no restoring frictional torque from the bearing; 0+0=0).
Regarding claim 3, Shinozaki discloses a method of determining a bearing radius of a coupling mechanism including an upper spherical bearing (52) having a first concave contact surface (53a) and a second convex contact surface (54a) which is in contact with the first concave contact surface (fig 3; [0084]), and a lower spherical bearing (55) having a third concave contact surface (56c) and a fourth convex contact surface (57a) which is in contact with the third concave contact surface (fig 3; [0085]), the upper spherical bearing and the lower spherical bearing having a same rotational center (CP), comprising: determining a lower-bearing radius of the lower spherical bearing ([0088]; “appropriately selecting the radii of curvature”) so that the a lower-restoring torque is equal to or less than 0 ([0088]; [0090]; “moment is 0 when the distance h from the bottom end surface of the dresser 7 to the rotational center CP is 0”), wherein the lower-restoring torque is the sum of a rotating-body friction torque generated in the rotating body due to a rotating-body frictional force between the polishing pad and the rotating body, and a lower-bearing friction torque generated in the rotating body due to a frictional force between the third concave contact surface and the fourth convex contact surface (as there is no torque generated from the polishing pad friction, there is no restoring frictional torque from the bearing; 0+0=0).
Regarding claim 4, Shinozaki further discloses determining an upper spherical bearing having an upper-bearing radius ([0088]; “appropriately selecting the radii of curvature”) so that an upper-restoring torque is equal to or less than 0 ([0088]; [0090]; “moment is 0 when the distance h from the bottom end surface of the dresser 7 to the rotational center CP is 0”), and the upper-restoring torque is the sum of the rotating-body friction torque and an upper-bearing friction torque generated in the rotating body due to a frictional force between the first concave contact surface and the second convex contact surface (as there is no torque generated from the polishing pad friction, there is no restoring frictional torque from the bearing; 0+0=0).
Regarding claim 5, Shinozaki further discloses a substrate polishing apparatus ([0071]), comprising: a polishing table (3) for supporting a polishing pad (10); and a polishing head (5) configured to press a substrate (W) against the polishing pad, wherein the polishing head is coupled to a drive shaft (14) through the coupling mechanism according to claim 1 ([0077]). 
Regarding claim 6, Shinozaki further discloses a substrate polishing apparatus ([0071]), comprising: a polishing table (3) for supporting a polishing pad (10); and a polishing head (5) configured to press a substrate (W) against the polishing pad, and a dresser (7) wherein the polishing head is coupled to a drive shaft (23) through the coupling mechanism according to claim 1 ([0077]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar coupling mechanisms and polishing apparatuses are cited, including those which optimize the radius of spherical bearings to adjust tilt (e.g. US 6755723).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723